TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00533-CR


Edwardo Sanchez, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
NO. CR2009-139, HONORABLE JACK H. ROBISON, JUDGE PRESIDING


O R D E R
PER CURIAM
		Notice of appeal in the above cause was filed on September 9, 2009.  On January 8,
2010, appellant's court-appointed attorney filed a motion to withdraw supported by a brief
concluding that the appeal is frivolous and without merit.  See Anders v. California, 386 U.S. 738 
(1967).  On March 17, 2010, having reviewed the record and counsel's brief and finding nothing in
the record that might arguably support the appeal, this Court issued an opinion affirming appellant's
conviction.  No pro se brief had been filed at that time.
		On March 31, 2010, Sanchez filed a pro se motion for extension of time to file a
response to counsel's Anders brief.  We withdraw our opinion and judgment dated March 17, 2010,
and reinstate the case.  We grant the motion for extension of time and order Sanchez to file his pro se
brief no later than May 17, 2010.


		It is ordered April 15, 2010.


Before Chief Justice Jones, Justices Pemberton and Waldrop 
Do Not Publish